PER CURIAM.
James Gormley appeals the district court’s order of continuing garnishment. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Gormley, (S.D.W.Va. Nov. 28, 2001).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFÍRMED.


 On appeal, Gormley seeks to raise for the first time a claim under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). As this claim was not presented to the district court, and is not relevant to the garnishment issue, we decline to address it. Gormley may seek to raise the issue in another context before the district court.